



COURT OF APPEAL FOR ONTARIO

CITATION: Villa Estate (Re), 2014 ONCA 289

DATE: 20140414

DOCKET: C57537

Weiler, Lauwers and Pardu JJ.A.

In the Estate of Emilia A. Villa, deceased

Between

Renzo Villa

Appellant

and

Crescenzo A. Villa (a.k.a. Enzo Villa)

Respondent in Appeal

Salvatore Guerriero, for the appellant

Ian Latimer, for the respondent

Heard: April 11, 2014

On appeal from the order of Justice Brian P. OMarra of
    the Superior Court of Justice, dated July 26, 2013.

APPEAL BOOK ENDORSEMENT


[1]

The appeal is dismissed. There was material non-disclosure when the
ex
    parte
order was obtained and that order was properly set aside. The
    appellant is not precluded from bringing any further application he wishes to
    bring respecting the validity of a will or in respect of the estate. We see no
    error or reasonable apprehension of bias or procedural unfairness.

[2]

Costs are payable to the respondent and are fixed in the amount of
    $1,960.00 inclusive of disbursement and all applicable taxes.


